John E. Jennings, dissenting. As I understand it, we are reversing this case and remanding it to the Commission because it used an improper standard in determining whether appellant’s actions at work were “rapid” within the meaning of Ark. Code Ann. § 11-9-102(5). I cannot agree that the Commission used an inappropriate standard. One of the definitions of a “compensable injury” is an injury “caused by rapid repetitive motion.” Ark. Code Ann. § 11-9-102(5). In Baysinger v. Air Systems, Inc., 55 Ark. App. 174, 934 S.W.2d 230 (1996), the Commission had held that in order to be “repetitive” under the statute the activity must involve the exact, or almost exact, same movement again and again over extended periods of time. We held in Baysinger that this formulation was too restrictive in that it precluded multiple tasks from being considered together to satisfy the requirements of the statute. Bays-inger did not address the statutory requirement that the motion be “rapid” and has no real application to the case at bar. In Kildow v. Baldwin Piano & Organ, 58 Ark. App. 194, 948 S.W.2d 100 (1997), we said that “rapid” means “swift or quick.” While I have no problem with that definition, I cannot agree that it is materially different from the test used by the Commission, i.e., that “rapid” means “a notably high rate of activity.” The majority also relies on Lay v. United Parcel Serv., 58 Ark. App. 35, 944 S.W.2d 867 (1997), but that case offers no support either. Indeed, we affirmed the Commission’s decision in Lay that the claimant’s activity was not sufficiently “rapid,” despite the fact that the Commission evidently used its “notably high rate of activity” standard. See Lay, 58 Ark. App. at 40-41. In short, I can see no meaningful difference between the language used by the Legislature, “rapid”; the language we used in Kildow, “swift or quick”; and the language used by the Commission, “a notably high rate of activity.” No useful purpose can be served by remanding this case to the Commission; I would decide the issue on the merits. I am authorized to state that Judge Stroud joins in this dissent.